DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statue of Claims
Claims 1 – 8 are pending.
Claims 1, 2 and 3 are objected.
Claims 1 - 8 are rejected.
Specification
The disclosure is objected to because of the following informalities: page 17, para. 3, line 4 recites”  “FIG. 3, FIG. 4, FIG. 5  and FIG. 5”.  The second rendition of “FIG. 5” appears to be a typographical error for FIG. 6.  
Appropriate correction is required.
Claim Objections
Claims 1, 2 and 3 are objected to because of the following informalities: Claims 1, 2 and 3 each reference “MEA” in the body of the claims.  The first rendition of “MEA” in the claims should be preceded by the meaning associated with the short cut abbreviation.  It is suggested the in the preamble of each of claims 1, 2 and 3, monoethanolamine be followed with (MEA).
Appropriate correction is required.
Claims 1 line 7, “consisting of” duplicated in the line preceding “methanol”. One of the “consisting of” should be deleted.  Appropriate correction is required.
Claims 2 line 6, “consisting of” duplicated in the line preceding “methanol”. One of the “consisting of” should be deleted.  Appropriate correction is required.
Claims 3 line 6, “consisting of” duplicated in the line preceding “methanol”. One of the “consisting of” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 -8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, step (2) lines 10 to 11 and step (3) line 12 refer to an aqueous solution comprised of monoethanolamine.  It is not clear from the claims whether these are the same of different.  Also, it is not clear if they differ from the aqueous solution in the preamble of the claim. For these reasons the claim lacks clarity and is indefinite.
Claim 2, step (b) lines 9 to 10 and step (c) line 11 refer to an aqueous solution comprised of monoethanolamine.  It is not clear from the claims whether these are the same of different.  Also, it is not clear if they differ from the aqueous solution in the preamble of the claim. For these reasons the claim lacks clarity and is indefinite.
Claim 3 recites the limitation "the solid" in line 11 of step (b), and line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the aqueous ammonia solution" in line 16 of step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the aqueous mother liquor in lines 4 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the aqueous mother liquor in lines 4 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the aqueous mother liquor in lines 4 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "an aqueous solution” in line 9.  Also, line 3 in step (1) recites the aqueous solution. It is not clear from the claims whether these are different aqueous solutions.  For this reason, the claim lacks clarity.
Claim 5 recites the limitation “an aqueous mother liquor solution” in step (4) at line 12.  Also, there is mention of  "the aqueous mother liquor” in lines 4 and 16 (step 1 & 5).  It is not clear form the claims if the aqueous mother liquor solutions differ.  For this reason, the claim lacks clarity.
Claim 5 in step (5) line 17 states: (recycling the monoethanolamine to step (1) for further reaction.  However, it is noted that claim 5 depends from claim 1 and both claims recite a step (1).  It is not clear from the claims which of the step (1)s the monoethanolamine is being recycled to.
Claim 7 recites the limitation "an aqueous solution” in line 9.  Also, line 3 in step (1) recites the aqueous solution. It is not clear from the claims whether these are different aqueous solutions.  For this reason, the claim lacks clarity.
Claim 7 recites the limitation “an aqueous mother liquor solution” in step (4) at line 12.  Also, there is mention of  "the aqueous mother liquor” in lines 4 and 16 (step 1 & 5).  It is not clear form the claims if the aqueous mother liquor solutions differ.  For this reason, the claim lacks clarity.
Claim 8 recites the limitation "an aqueous solution” in line 9.  Also, line 3 in step (1) recites the aqueous solution. It is not clear from the claims whether these are different aqueous solutions.  For this reason, the claim lacks clarity.
Claim 8 recites the limitation “an aqueous mother liquor solution” in step (4) at line 12.  Also, there is mention of  "the aqueous mother liquor” in lines 4 and 16 (step 1 & 5).  It is not clear form the claims if the aqueous mother liquor solutions differ.  For this reason, the claim lacks clarity.
Claim 8 in step (5) line 17 states: (recycling the monoethanolamine to step (1) for further reaction.  However, it is noted that claim 8 depends from claim 3 and both claims recite a step (1).  It is not clear from the claims which of the step (1)s the monoethanolamine is being recycled to.
Claims 4, 5, 6, 7 and 8 are rejected from being dependent upon an indefinite base claim.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,131,621 and U.S. 4,778,669.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622